CaseCase  1:19-cr-00561-LAP Document
     1:11-cv-00691-LAK-RWL   Document12276
                                        FiledFiled
                                             08/05/19   PagePage
                                                   07/31/19  1 of 10
                                                                  1 of 10
CaseCase  1:19-cr-00561-LAP Document
     1:11-cv-00691-LAK-RWL   Document12276
                                        FiledFiled
                                             08/05/19   PagePage
                                                   07/31/19  2 of 10
                                                                  2 of 10
CaseCase  1:19-cr-00561-LAP Document
     1:11-cv-00691-LAK-RWL   Document12276
                                        FiledFiled
                                             08/05/19   PagePage
                                                   07/31/19  3 of 10
                                                                  3 of 10
CaseCase  1:19-cr-00561-LAP Document
     1:11-cv-00691-LAK-RWL   Document12276
                                        FiledFiled
                                             08/05/19   PagePage
                                                   07/31/19  4 of 10
                                                                  4 of 10
CaseCase  1:19-cr-00561-LAP Document
     1:11-cv-00691-LAK-RWL   Document12276
                                        FiledFiled
                                             08/05/19   PagePage
                                                   07/31/19  5 of 10
                                                                  5 of 10
CaseCase  1:19-cr-00561-LAP Document
     1:11-cv-00691-LAK-RWL   Document12276
                                        FiledFiled
                                             08/05/19   PagePage
                                                   07/31/19  6 of 10
                                                                  6 of 10
CaseCase  1:19-cr-00561-LAP Document
     1:11-cv-00691-LAK-RWL   Document12276
                                        FiledFiled
                                             08/05/19   PagePage
                                                   07/31/19  7 of 10
                                                                  7 of 10
CaseCase  1:19-cr-00561-LAP Document
     1:11-cv-00691-LAK-RWL   Document12276
                                        FiledFiled
                                             08/05/19   PagePage
                                                   07/31/19  8 of 10
                                                                  8 of 10
CaseCase  1:19-cr-00561-LAP Document
     1:11-cv-00691-LAK-RWL   Document12276
                                        FiledFiled
                                             08/05/19   PagePage
                                                   07/31/19  9 of 10
                                                                  9 of 10
CaseCase  1:19-cr-00561-LAP Document
     1:11-cv-00691-LAK-RWL   Document12276
                                        FiledFiled
                                             08/05/19   PagePage
                                                   07/31/19  10 of10
                                                                   10of 10
